Citation Nr: 0202031	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  01-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

3.  Entitlement to service connection for hair loss, sleep 
disorder and depression as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
November 18, 1965 to November 17, 1967.  He had a second 
period of other than honorable active service from November 
18, 1967 to December 17, 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs.  The Board remanded 
the case in October 2001 for adjudication of an issue which 
was inextricably intertwined with the claims on appeal.

In October 2001, the Board noted that the veteran had raised 
the issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and a nonservice-connected 
pension.  The Board also noted that a July 2000 RO decision, 
which denied service connection for chloracne as secondary to 
Agent Orange exposure as not well-grounded, required 
adjudication pursuant to the Veterans Claims Assistance Act 
of 2000.  These claims are again referred for appropriate 
action by the RO.


REMAND

"[T]he new and material evidence requirement set forth in 
38 U.S.C.A. § 5108 applies to the reopening of claims that 
were disallowed for any reason."  D'Amico v. West, 209 F.3d 
1322, 1327 (Fed. Cir. 2000).  In a remand order dated in 
October 2001, the Board remanded an inextricably intertwined 
issue of "whether new and material evidence has been 
submitted following the [veteran's] 1989 determination of 
character of discharge" based upon testimony presented to the 
Board at a July 2001 hearing in Washington, D.C.  This case 
must once again be remanded as the RO's December 2001 
Memorandum does not comply with the Board's October 2001 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure full 
compliance with the notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326)).

2.  The RO should then adjudicate the issue 
of whether a bar exists to the payment of 
benefits based on the claimant's second 
period of active service from November 18, 
1967 to December 17, 1971, to include the 
question of whether new and material 
evidence has been submitted following the 
1989 determination of the character of 
discharge.  If this claim is denied, the 
appellant and his representative should be 
notified of the adverse determination and 
his rights to appeal that determination.  If 
a notice of disagreement (NOD) with the 
decision is timely submitted, the appellant 
and his representative should be provided 
with a statement of the case (SOC) along 
with notice as to what is necessary to 
perfect an appeal.

3.  Thereafter, the RO should readjudicate 
the claims for service connection for 
prostate cancer, peripheral neuropathy, hair 
loss, sleep disorder and depression as 
secondary to herbicide exposure.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


